EXHIBIT 10.2 

DEBENTURE REGISTRATION RIGHTS AGREEMENT

 

 

THIS DEBENTURE REGISTRATION RIGHTS AGREEMENT (this “Agreement”), dated as of
April 17, 2014, by and between Brazil Interactive Media, Inc., a Delaware
corporation (the “Company”), and the undersigned (the “Holder”). The Company and
the Holder are hereinafter sometimes collectively referred to as the “Parties”
and each a “Party” to this Agreement.

 

RECITALS:

 

WHEREAS, upon the terms and subject to the conditions of that certain
Subscription Agreement, of even date herewith, by and between the Holder and the
Company (the “Subscription Agreement”), the Company has agreed to issue and sell
to the Holder convertible debentures of the Company, which will be convertible
or exercisable into shares of common stock, $0.00001 par value per share (the
“Common Stock”), of the Company; and

 

WHEREAS, to induce the Holder to execute and deliver (i) the Subscription
Agreement, (ii) this Agreement, (iii) that certain Debenture, of even date
herewith, by and between the Company and the Holder (the “Debenture”), and (vi)
all agreements referenced in the foregoing documents (collectively, the
“Transaction Documents”), the Company has agreed to provide certain registration
rights under the Securities Act of 1933, as amended (the “Securities Act”) and
the rules and regulations promulgated thereunder, and applicable state
securities laws, with respect to the shares of Common Stock issuable pursuant to
the Transaction Documents.

 

NOW, THEREFORE, for and in consideration of the foregoing premises, the
agreements and covenants herein contained, and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Company and the Holder, intending to be legally bound, hereby agree as follows:

 

 

1. Definitions. As used in this Agreement, the following terms shall have the
following meanings:

 

a. "Best Efforts" means the reasonable best efforts that a prudent person
desirous of achieving a result would use in good faith in similar circumstances
to ensure that such result is achieved as expeditiously as can reasonably be
expected.

 

b. “Closing Date” shall mean on or about April 24, 2014 but in no event before
the closing of the transaction outlined in the Agreement and Plan of
Reorganization between American Cannabis Consulting, Inc. and Brazil Interactive
Media, Inc.

.

c. “Debentures” shall mean the convertible debenture issued by the Company to
the Holder pursuant to the Debenture.

 

d. “Holder” shall mean the Parties other than the Company executing this
Agreement.

 

e. “Effective Date” shall mean the date the SEC declares the Registration
Statement effective and the Company has filed all necessary amendments,
including the letter to request accelerated effectiveness and the Prospectus
covering the resale of Shares.

 

f. “Face Amount” means Three Hundred Ninety-Five Thousand U.S. Dollars
($395,000) to be invested in the aggregate by all of the Holders.

 

g. “Filing Date” shall mean the date the Registration Statement has been filed
with the SEC (as determined by EDGAR) and no stop order of acceptance has been
issued by the SEC.

 

h. “Person” means a corporation, a limited liability company, an association, a
partnership, an organization, a business, an individual, a governmental or
political subdivision thereof or a governmental agency.



 



 

i. “Potential Material Event” means any of the following: (i) the possession by
the Company of material information not ripe for disclosure in a Registration
Statement, which shall be evidenced by determinations in good faith by the Board
of Directors of the Company that disclosure of such information in the
Registration Statement would be detrimental to the business and affairs of the
Company, or (ii) any event or activity concerning the Company which would, based
on a good faith determination by the Company's Board of Directors, adversely
affect the Company or its shareholders if it were included in a Registration
Statement or other filing.

 

j. “Principal Market” means either The American Stock Exchange, Inc., The New
York Stock Exchange, Inc., the Nasdaq National Market, The Nasdaq SmallCap
Market, OTC electronic bulletin board, or OTC Markets, whichever is the
principal market on which the Common Stock is listed.

 

k. “Register”, “Registered” and “Registration” refer to a registration effected
by preparing and filing with the SEC one or more Registration Statements in
compliance with the Securities Act and pursuant to Rule 415 under the Securities
Act or any successor rule providing for offering securities on a continuous
basis (“Rule 415”), and effectiveness of such Registration Statement(s).

 

l. “Registrable Securities” means the shares of Common Stock issued or issuable
(i) pursuant to the Subscription Agreement and the Transaction Documents, and
(ii) any shares of capital stock issued or issuable with respect to such shares
of Common Stock as a result of any stock split, stock dividend,
recapitalization, exchange or similar event or otherwise, which have not been
(x) included in a Registration Statement that has been declared effective by the
SEC, (y) sold under circumstances meeting all of the applicable conditions of
Rule 144, promulgated under the Securities Act or (z) saleable without
limitation as to time, manner and volume pursuant to Rule 144(k) (or any similar
provision then in force) under the Securities Act.

 



m. “Registration Statement” means a registration statement of the Company filed
under the Securities Act.



 

n. “SEC” means the United States Securities and Exchange Commission.

 

All capitalized terms used but not defined in this Agreement shall have the
meaning ascribed to them in the Transaction Documents.

 

For the purposes of determining dates for penalties or filing deadlines, as
outlined in this Agreement, both parties agree that the date given by the SEC
shall constitute the applicable official date.

 

2. Registration.

 

a. Mandatory Registration. The Company shall use its Best Efforts to prepare and
file with the SEC, within 45 days following the Closing Date (“Filing
Deadline”), a Registration Statement or Registration Statements (as is
necessary) covering the resale of all of the Registrable Securities, which
Registration Statement(s) shall state that, in accordance with Rule 415
promulgated under the Securities Act, such Registration Statement also covers
such indeterminate number of additional shares of Common Stock as may become
issuable upon stock splits, stock dividends or similar transactions. The Company
shall initially register for resale an amount of shares of Common Stock which
would be issuable on the date preceding the filing of the Registration Statement
based on the Conversion Price (as defined in the Debenture) of the Debenture; or
an amount equal to the maximum amount allowed under Rule 415 (a)(1)(i) as
interpreted by the SEC. In the event the Company cannot register sufficient
shares of Common Stock, due to the remaining number of authorized shares of
Common Stock being insufficient, the Company will use its best efforts to
register the maximum number of shares it can based on the remaining balance of
authorized shares and will use its best efforts to increase the number of its
authorized shares as soon as reasonably practicable. The Company shall use its
best efforts to keep effective and current a Registration Statement while there
is any outstanding balance due on the Debenture.

2

 



 

b. If the Registration Statement covering the Registrable Securities required to
be filed by the Company pursuant to Section 2(a) hereof is not filed by the
Filing Deadline, then the Company shall pay the Holder the sum of two percent
(2%) of the Face Amount of the Debentures outstanding as liquidated damages, and
not as a penalty.

 

Notwithstanding the foregoing, the amounts payable by the Company pursuant to
this Section 2 shall not be payable to the extent any delay in the filing of the
Registration Statement occurs because of an act of, or a failure to act or to
act timely by the Holder or is otherwise attributable to the Holder.

 

The liquidated damages set forth in this Section 2 shall continue until the
obligation is fulfilled and shall be paid, at the Holder's option in cash or
common stock priced at the Conversion Price, or portion thereof, until the
Registration Statement is filed. Failure of the Company to make payment within
said three (3) business days from the Filing Deadline shall be considered a
breach of this Agreement, and the Holder may elect to pursue remedies as
outlined in this Section 2.

 

The Company acknowledges that its failure to have the Registration Statement
filed by the Filing Deadline will cause the Holder to suffer irreparable harm,
and, that damages will be difficult to ascertain. Accordingly, the Parties agree
that it is appropriate to include in this Agreement a provision for liquidated
damages. The Parties acknowledge and agree that the liquidated damages provision
set forth in this section represents the parties’ good faith effort to quantify
such damages and, as such, agree that the form and amount of such liquidated
damages are reasonable and will not constitute a penalty. The payment of
liquidated damages shall not relieve the Company from its obligations to
register the Common Stock and deliver the Common Stock pursuant to the terms of
this Agreement, the Subscription Agreement and the Debenture.

 

c. The Company shall use its Best Efforts and take all available steps to have
the Registration Statement declared effective by the SEC within one hundred
eighty (180) calendar days after the Filing Deadline (the “Effective Deadline”).
If the Registration Statement covering the Registrable Securities required to be
filed by the Company pursuant to Section 2(a) hereof has not become effective by
the Effective Deadline, then the Company shall pay the Holder the sum of two
percent (2%) of the Face Amount of the Debentures as liquidated damages, and not
as a penalty, following the one hundred eighty (180) calendar day period until
the Registration Statement becomes effective.

 

If the Registration Statement covering the Registrable Securities required to be
filed by the Company pursuant to Section 2(a) hereof has become effective, and,
thereafter, the Holder’s right to sell is suspended, for any reason, then the
Company shall pay the Holder the sum of two percent (2%) of the Face Amount of
the Debentures plus interest and penalties due to the Holder for the Registrable
Securities pursuant to the Subscription Agreement for each ten (10) calendar day
period, pro rata, compounded daily, following the suspension, until such
suspension ceases.

 

Notwithstanding the foregoing, the amounts payable by the Company pursuant to
this Section 2 shall not be payable to the extent any delay in the effectiveness
of the Registration Statement or any suspension of the effectiveness occurs
because of an act of, or a failure to act or to act timely by the Holder or is
otherwise attributable to the Holder.

 

The damages set forth in this Section 2 shall continue until the obligation is
fulfilled and shall be paid within three (3) business days after each ten (10)
day period, or portion thereof, until the Registration Statement is declared
effective or such suspension is released. Failure of the Company to make payment
within said three (3) business days shall be considered a default.

 

The Company acknowledges that its failure to have the Registration Statement
become effective by the Effective Deadline or to permit the suspension of the
effectiveness of the Registration Statement, will cause the Holder to suffer
irreparable harm and, that damages will be difficult to ascertain.

3

 



 

d. The Company agrees to only register such securities as are necessary to meet
its obligations to the Holder and agrees not to register additional securities
without the Holder's prior written consent to be agreed upon in writing by the
Holder before the Filing Date. Furthermore, the Company agrees that it will not
file any other Registration Statement, including those on Form S-8 or Form S-4,
for other securities, until there is no balance left on the Debenture, unless it
has the prior written approval from the Holder. Failure to obtain prior written
approval from the Holder will cause the Holder to suffer damages that will be
difficult to ascertain. Accordingly, the Parties agree that it is appropriate to
include a provision for liquidated damages and the Company agrees to pay the
Holder the sum of two percent (2%) of the Face Amount of the Debentures as
liquidated damages and not as a penalty for each thirty (30) calendar day
period, pro rata, compounded daily, until the unauthorized Registration
Statement is withdrawn.

 

3. Related Obligations.

 

At such time as the Company is obligated to prepare and file a Registration
Statement with the SEC pursuant to Section 2(a) hereof, the Company will use its
best efforts to effect the registration of the Registrable Securities in
accordance with the intended method of disposition thereof and, with respect
thereto, the Company shall have the following obligations:

 

 

a. The Company shall use its Best Efforts to cause such Registration Statement
relating to the Registrable Securities to become effective within one hundred
eighty (180) calendar days after the Filing Deadline and shall keep such
Registration Statement effective pursuant to Rule 415 under the Securities Act
until the date on which (A) the Holder shall have sold all the Registrable
Securities or the shares included therein otherwise cease to be Registrable
Securities, and (B) the Holder has no right to convert the securities it owns
into Common Stock under the Subscription Agreement or Debenture, respectively
(the “Registration Period”), which Registration Statement (including any
amendments or supplements thereto and prospectuses contained therein) shall, as
of the date thereof, not contain any untrue statement of a material fact or omit
to state a material fact required to be stated therein, or necessary to make the
statements therein, in light of the circumstances in which they were made, not
misleading.

 

b. The Company shall prepare and file with the SEC such amendments (including
post-effective amendments) and supplements to a Registration Statement and the
prospectus used in connection with such Registration Statement, which prospectus
is to be filed pursuant to Rule 424 under the Securities Act, as may be
necessary to keep such Registration Statement effective during the Registration
Period, and, during such period, comply with the provisions of the Securities
Act with respect to the disposition of all Registrable Securities of the Company
covered by such Registration Statement until such time as all of such
Registrable Securities shall have been disposed of in accordance with the
intended methods of disposition by the Holder as set forth in such Registration
Statement. In the event the number of shares of Common Stock available under a
Registration Statement filed pursuant to this Agreement is at any time
insufficient to cover all of the Registrable Securities, the Company shall amend
such Registration Statement, or file a new Registration Statement (on the short
form available therefor, if applicable), or both, so as to cover all of the
Registrable Securities, in each case, as soon as practicable, but in any event
within thirty (30) calendar days after the necessity therefor arises (based on
the then Purchase Price of the Common Stock and other relevant factors on which
the Company reasonably elects to rely), assuming the Company has sufficient
authorized shares at that time, and if it does not, within thirty (30) calendar
days after such shares are authorized. The Company shall use it best efforts to
cause such amendment and/or new Registration Statement to become effective as
soon as practicable following the filing thereof.

 

Prior to conversion of all the Shares (as defined in the Debenture) if at any
time the conversion of all the Shares outstanding would result in an
insufficient number of authorized shares of Common Stock being available to
cover all the conversions, or in the event that Holder deems that the Shares
authorized will become insufficient, the Company will move to call and hold a
shareholder’s meeting within thirty (30) calendar days for the sole purpose of
authorizing additional shares of Common Stock to facilitate the conversions. In
such an event the Company shall recommend to all shareholders and management of
the Company to vote their shares in favor of increasing the authorized number of
shares of Common Stock in sufficient number to fully cover the Holder's
conversion rights. The Company represents and warrants that under no
circumstances will it deny or prevent Holder’s right to convert the Shares as
permitted under the terms of the Subscription Agreement, this Agreement or any
of the other Transaction Documents. The Holder retains the right to request
additional shares upon the determination the company may not be able to
facilitate conversions in the future.

4

 



 

c The Company shall furnish to the Holder whose Registrable Securities are
included in any Registration Statement and its legal counsel without charge and
upon request (i) promptly after the same is prepared and filed with the SEC at
least one copy of such Registration Statement and any amendment(s) thereto,
including financial statements and schedules, all documents incorporated therein
by reference and all exhibits, the prospectus included in such Registration
Statement (including each preliminary prospectus) and, with regards to such
Registration Statement(s), any correspondence by or on behalf of the Company to
the SEC or the staff of the SEC and any correspondence from the SEC or the staff
of the SEC to the Company or its representatives, (ii) upon the effectiveness of
any Registration Statement, a copy of the prospectus included in such
Registration Statement and all amendments and supplements thereto (or such other
number of copies as the Holder may reasonably request) and (iii) such other
documents, including copies of any preliminary or final prospectus, as the
Holder may reasonably request from time to time in order to facilitate the
disposition of the Registrable Securities. The Company filing the documents
described in this paragraph through EDGAR shall constitute delivery.

 

d. The Company shall use reasonable efforts to (i) register and qualify the
Registrable Securities covered by a Registration Statement under the applicable
securities or “blue sky” laws of such states of the United States as reasonably
specified by the Holder, (ii) prepare and file in those jurisdictions, such
amendments (including post-effective amendments) and supplements to such
registrations and qualifications as may be necessary to maintain the
effectiveness thereof during the Registration Period, (iii) take such other
actions as may be necessary to maintain such registrations and qualifications in
effect at all times during the Registration Period, and (iv) take all other
actions reasonably necessary or advisable to qualify the Registrable Securities
for sale in such jurisdictions; provided, however, that the Company shall not be
required in connection therewith or as a condition thereto to (x) qualify to do
business in any jurisdiction where it would not otherwise be required to qualify
but for this Section 3(d), (y) subject itself to general taxation in any such
jurisdiction, or (z) file a general consent to service of process in any such
jurisdiction. The Company shall promptly notify the Holder who holds Registrable
Securities of the receipt by the Company of any notification with respect to the
suspension of the registration or qualification of any of the Registrable
Securities for sale under the securities or “blue sky” laws of any jurisdiction
in the United States or its receipt of actual notice of the initiation or
threatening of any proceeding for such purpose.

 

e. The Company shall immediately notify the Holder in writing of the happening
of any event as a result of which the prospectus included in a Registration
Statement, as then in effect, would then contain an untrue statement of a
material fact or omission to state a material fact, which would otherwise be
required to be stated therein or necessary to make the statements therein, in
light of the circumstances under which they were made, not misleading; and, as a
result, is required to be supplemented or as a result of which the Registration
Statement is required to be amended (“Registration Default”) and use all
diligent efforts to promptly prepare any necessary supplement to such prospectus
or amendment to such Registration Statement and take any other necessary steps
to cure the Registration Default, (which, if such Registration Statement is on
Form S-3, may consist of a document to be filed by the Company with the SEC
pursuant to Section 13(a), 13(c), 14 or 15(d) of the Securities Exchange Act of
1934, as amended (the “Exchange Act”) and to be incorporated by reference in the
prospectus) to correct such untrue statement or omission, and deliver one (1)
copy of such supplement or amendment to Holder (or such other number of copies
as Holder may reasonably request; delivery via EDGAR shall constitute delivery).
Failure to cure the Registration Default within five (5) business days shall
result in the Company paying liquidated damages of two percent (2%) of the then
outstanding principal amount of the Debentures then held by the Holder for each
thirty (30) calendar day period or portion thereof, beginning on the date of
suspension. The Company shall also promptly notify Holder in writing (i) when a
prospectus or any prospectus supplement or post-effective amendment has been
filed, and when a Registration Statement or any post-effective amendment has
become effective (notification of such effectiveness shall be delivered to
Holder by facsimile on the same day of such effectiveness and by overnight
mail), (ii) of any request by the SEC for amendments or supplements to a
Registration Statement or related prospectus or related information, (iii) of
the Company's reasonable determination that a post-effective amendment to a
Registration Statement would be appropriate, (iv) in the event the Registration
Statement is no longer effective or, (v) the Registration Statement is stale for
a period of more than five (5) Trading Days as a result of the Company’s failure
to timely file its financials with the SEC.

5

 



 

The Company acknowledges that its failure to cure the Registration Default
within three (3) business days from the date of Default, will cause the Holder
irreparable harm, and that damages will be difficult to ascertain. Accordingly,
the parties agree that it is appropriate to include in this Agreement a
provision for liquidated damages. The parties acknowledge and agree that the
liquidated damages provision set forth in this section represents the parties’
good faith effort to quantify such damages and, as such, agree that the form and
amount of such liquidated damages are reasonable and will not constitute a
penalty.

 

It is the intention of the parties that interest payable under any of the terms
of this Agreement shall not exceed the maximum amount permitted under any
applicable law. If a law, which applies to this Agreement which sets the maximum
interest amount, is finally interpreted so that the interest in connection with
this Agreement exceeds the permitted limits, then: (1) any such interest shall
be reduced by the amount necessary to reduce the interest to the permitted
limit; and (2) any sums already collected (if any) from the Company which exceed
the permitted limits will be refunded to the Company. The Holder may choose to
make this refund by reducing the amount that the Company owes under this
Agreement or by making a direct payment to the Company. If a refund reduces the
amount that the Company owes the Holder, the reduction will be treated as a
partial payment. In the event that any provision of this Agreement is held by a
court of competent jurisdiction to be excessive in scope or otherwise invalid or
unenforceable, such provision shall be adjusted rather than voided, if possible,
so that it is enforceable to the maximum extent possible, and the validity and
enforceability of the remaining provisions of this Agreement will not in any way
be affected or impaired thereby.

 

f. The Company shall use its best efforts to prevent the issuance of any stop
order or other suspension of effectiveness of a Registration Statement, or the
suspension of the qualification of any of the Registrable Securities for sale in
any jurisdiction and, if such an order or suspension is issued, to obtain the
withdrawal of such order or suspension at the earliest possible moment and to
notify the Holder of the issuance of such order and the resolution thereof. The
Company will immediately notify the Holder of a proceeding, or threat of
proceeding, the result of which could affect the effectiveness of the
registration statement.

 

g. The Company shall permit the Holder and its counsel, of the Holder's
choosing, to review and comment upon all Registration Statements, amendments and
supplements, at least seven (7) days prior to filing. The Company shall not file
any Registration Statement with which Holder or its counsel reasonably objects.

 

h. The Company shall make available for inspection by (i) the Holder and (ii)
one firm of attorneys and one firm of accountants or other agents retained by
the Holder (collectively, the “Inspectors”) all pertinent financial and other
records, and pertinent corporate documents and properties of the Company
(collectively, the “Records”), as shall be reasonably deemed necessary by each
Inspector, and cause the Company's officers, directors and employees to supply
all information which any Inspector may reasonably request; provided, however,
that each Inspector shall hold in strict confidence and shall not make any
disclosure (except to the Holder) or use of any Record or other information
which the Company determines in good faith to be confidential, and of which
determination the Inspectors are so notified, unless (a) the disclosure of such
Records is necessary to avoid or correct a misstatement or omission in any
Registration Statement or is otherwise required under the Securities Act, (b)
the release of such Records is ordered pursuant to a final, non-appealable
subpoena or order from a court or government body of competent jurisdiction, or
(c) the information in such Records has been made generally available to the
public other than by disclosure in violation of this or any other agreement of
which the Inspector has knowledge. The Holder agrees that it shall, upon
learning that disclosure of such Records is sought in or by a court or
governmental body of competent jurisdiction or through other means, give prompt
notice to the Company and allow the Company, at its expense, to undertake
appropriate action to prevent disclosure of, or to obtain a protective order
for, the Records deemed confidential.



6

 

 



i. The Company shall hold in confidence and not make any disclosure of
information concerning the Holder unless (i) disclosure of such information is
necessary to comply with federal or state securities laws, (ii) the disclosure
of such information is necessary to avoid or correct a misstatement or omission
in any Registration Statement, (iii) the release of such information is ordered
pursuant to a subpoena or other final, non-appealable order from a court or
governmental body of competent jurisdiction, or (iv) such information has been
made generally available to the public other than by disclosure in violation of
this Agreement or any other agreement. The Company agrees that it shall, upon
learning that disclosure of such information concerning a Holder is sought in or
by a court or governmental body of competent jurisdiction or through other
means, give prompt written notice to the Holder and allow the Holder, at the
Holder's expense, to undertake appropriate action to prevent disclosure of, or
to obtain a protective order for, such information.

 

j. The Company shall use its best efforts to secure designation and quotation of
all the Registrable Securities covered by any Registration Statement on the
Principal Market. If, despite the Company's best efforts, the Company is
unsuccessful in satisfying this obligation, it shall use its best efforts to
cause all the Registrable Securities covered by any Registration Statement to be
listed on each other national securities exchange and automated quotation
system, if any, on which securities of the same class or series issued by the
Company are then listed, if any, if the listing of such Registrable Securities
is then permitted under the rules of such exchange or system. If, despite the
Company's best efforts, the Company is unsuccessful in satisfying its obligation
in this Section, it will use its best efforts to secure the inclusion for
quotation with Pink Sheets, LLC. The Company shall pay all fees and expenses in
connection with satisfying its obligation under this Section 3(j).

 

k. The Company shall cooperate with the Holder to facilitate the timely
preparation and delivery of certificates (not bearing any restrictive legend)
representing the Registrable Securities to be offered pursuant to a Registration
Statement and enable such certificates to be in such denominations or amounts,
as the case may be, as the Holder may reasonably request and registered in such
names of the Persons who shall acquire such Registrable Securities from the
Holder, as the Holder may request.

 

l. The Company shall provide a transfer agent for all the Registrable Securities
not later than the Effective Date of the first Registration Statement filed
pursuant hereto.

 

m. If requested by the Holder, the Company shall (i) as soon as reasonably
practical, incorporate in a prospectus supplement or post-effective amendment
such information as Holder reasonably determines should be included therein
relating to the sale and distribution of Registrable Securities, including,
without limitation, information with respect to the offering of the Registrable
Securities to be sold in such offering; (ii) make all required filings of such
prospectus supplement or post-effective amendment as soon as notified of the
matters to be incorporated in such prospectus supplement or post-effective
amendment; and (iii) supplement or make amendments to any Registration Statement
if reasonably requested by Holder.

 

n. The Company shall use its best efforts to cause the Registrable Securities
covered by the applicable Registration Statement to be registered with or
approved by such other governmental agencies or authorities as may be necessary
to consummate the disposition of such Registrable Securities.

 

o. The Company shall make available to the Holder as soon as reasonably
practical, but not later than ninety (90) calendar days after the close of the
period covered thereby, an earnings statement (in form complying with the
provisions of Rule 158 under the Securities Act) covering a 12-month period
beginning not later than the first day of the Company's fiscal quarter next
following the effective date of any Registration Statement. Filing via EDGAR
shall constitute delivery.

 

p. The Company shall otherwise use its best efforts to comply with all
applicable rules and regulations of the SEC in connection with any registration
hereunder.

 

q. Within one (1) business day after the Registration Statement which includes
Registrable Securities is declared effective by the SEC, the Company shall
deliver, and shall cause legal counsel for the Company to deliver, to the
transfer agent for such Registrable Securities, with copies to the Holder,
confirmation that such Registration Statement has been declared effective by the
SEC in the form attached hereto as Exhibit A.

7

 



 

r. After the SEC declares the Registration Statement cleared of all comments and
the Company's acceptance of the effectiveness of the Registration Statement, the
Company shall file a prospectus covering the resale of the Shares (“Prospectus”)
within two (2) trading days.

 

s. The Company shall take all other reasonable actions necessary to expedite and
facilitate disposition by the Holder of the Registrable Securities pursuant to a
Registration Statement.

 

t. The Company shall provide a legal opinion of the Company's outside counsel,
dated the effective date of such registration statement (and, if such
registration includes an underwritten public offering, dated the date of the
closing under the underwriting agreement), with respect to the registration
statement, each amendment and supplement thereto, the prospectus included
therein (including the preliminary prospectus) and such other documents relating
thereto in customary form and covering such matters of the type customarily
covered by legal opinions of such nature.

 

u. The Company shall cooperate with any broker-dealer through which a Holder
proposes to resell its Registrable Securities in effecting a filing with the
FINRA Corporate Financing Department pursuant to FINRA Rule 5110, as requested
by any such Holder, and the Company shall pay the filing fee required by such
filing within two (2) business days of request therefor

 

4. Obligations Of The Holder.

 

a. At least five (5) calendar days prior to the first anticipated filing date of
a Registration Statement, the Company shall notify the Holder in writing of the
information the Company requires from the Holder. The Holder covenants and
agrees that, in connection with any resale of Registrable Securities by it
pursuant to a Registration Statement, it shall comply with the “Plan of
Distribution” section of the current prospectus relating to such Registration
Statement.

 

b. The Holder, by the Holder's acceptance of the Registrable Securities, agrees
to cooperate with the Company as reasonably requested by the Company in
connection with the preparation and filing of any Registration Statement
hereunder and in responding to SEC comments in connection therewith.

 

c. The Holder agrees that, upon receipt of any notice from the Company of the
happening of any event of the kind described in Section 3(f) hereof or the first
sentence of Section 3(e) hereof, the Holder will immediately discontinue
disposition of Registrable Securities pursuant to any Registration Statement(s)
covering such Registrable Securities until Holder's receipt of the copies of the
supplemented or amended prospectus contemplated by Section 3(f) hereof or the
first sentence of Section 3(e) hereof.

 

5. Expenses Of Registration.

 

All expenses, other than underwriting discounts and commissions, incurred in
connection with registrations, filings or qualifications pursuant to Section 2
and Section 3 hereof, including, without limitation, all registration, listing
and qualifications fees, printing and accounting fees, and reasonable fees and
disbursements of counsel for the Company shall be paid by, and are the sole
obligation of, the Company.

 

8

 



6. Indemnification.

 

In the event any Registrable Securities are included in a Registration Statement
under this Agreement:

 

 

a. To the fullest extent permitted by law, the Company will, and hereby agrees
to, indemnify, hold harmless and defend the Holder who holds such Registrable
Securities, the directors, officers, partners, employees, agents,
representatives of, and each Person, if any, who controls Holder within the
meaning of the Securities Act or the Exchange Act) (each, an “Indemnified
Person”), against any losses, claims, damages, liabilities, judgments, fines,
penalties, charges, costs, attorneys' fees, amounts paid in settlement or
expenses, joint or several (collectively, “Claims”), incurred in investigating,
preparing or defending any action, claim, suit, inquiry, proceeding,
investigation or appeal taken from the foregoing by or before any court or
governmental, administrative or other regulatory agency, body or the SEC,
whether pending or threatened, whether or not an Indemnified Person is or may be
a party thereto (Indemnified Damages”), to which any of them may become subject
insofar as such Claims (or actions or proceedings, whether commenced or
threatened, in respect thereof) arise out of or are based upon: (i) any untrue
statement or alleged untrue statement of a material fact in a Registration
Statement or any post-effective amendment thereto or in any filing made in
connection with the qualification of the offering under the securities or other
“blue sky” laws of any jurisdiction in which Registrable Securities are offered
(“Blue Sky Filing”), or the omission or alleged omission to state a material
fact required to be stated therein or necessary to make the statements therein,
in light of the circumstances under which the statements therein were made, not
misleading, (ii) any untrue statement or alleged untrue statement of a material
fact contained in the final prospectus (as amended or supplemented, if the
Company files any amendment thereof or supplement thereto with the SEC) or the
omission or alleged omission to state therein any material fact necessary to
make the statements made therein, in light of the circumstances under which the
statements therein were made, not misleading, or (iii) any violation or alleged
violation by the Company of the Securities Act, the Exchange Act, any other law,
including, without limitation, any state securities law, or any rule or
regulation thereunder relating to the offer or sale of the Registrable
Securities pursuant to a Registration Statement (the matters in the foregoing
clauses (i) and (ii) being, collectively, “Violations”). Subject to the
restrictions set forth in Section 6(c) hereof with respect to the number of
legal counsel, the Company shall reimburse the Holder and each such controlling
person, promptly as such expenses are incurred and are due and payable, for any
reasonable legal fees or other reasonable expenses incurred by them in
connection with investigating or defending any such Claim. Notwithstanding
anything to the contrary contained herein, the indemnification agreement
contained in this Section 6(a): (i) shall not apply to a Claim arising out of or
based upon a Violation committed by any Indemnified Person or which occurs in
reliance upon and in conformity with information furnished in writing to the
Company by any Indemnified Person expressly for use in connection with the
preparation of the Registration Statement or any such amendment thereof or
supplement thereto, if such prospectus were timely made available by the Company
pursuant to Section 3(c) hereof; (ii) shall not be available to the extent such
Claim is based on (a) a failure of the Holder to deliver or to cause to be
delivered the prospectus made available by the Company or (b) the Indemnified
Person's use of an incorrect prospectus despite being promptly advised in
advance by the Company in writing not to use such incorrect prospectus; and
(iii) shall not apply to amounts paid in settlement of any Claim if such
settlement is effected without the prior written consent of the Company, which
consent shall not be unreasonably withheld. Such indemnity shall remain in full
force and effect regardless of any investigation made by or on behalf of the
Indemnified Person and shall survive the resale of the Registrable Securities by
the Holder pursuant to the Registration Statement.

9

 



 

b. Promptly after receipt by an Indemnified Person under this Section 6 of
notice of the commencement of any action or proceeding (including any
governmental action or proceeding) involving a Claim, such Indemnified Person
shall, if a Claim in respect thereof is to be made against any indemnifying
party under this Section 6, deliver to the indemnifying party a written notice
of the commencement thereof, and the indemnifying party shall have the right to
participate in, and, to the extent the indemnifying party so desires, jointly
with any other indemnifying party similarly noticed, to assume control of the
defense thereof with counsel mutually satisfactory to the indemnifying party and
the Indemnified Person, as the case may be; provided, however, that an
Indemnified Person shall have the right to retain its own counsel with the fees
and expenses to be paid by the indemnifying party, if, in the reasonable opinion
of counsel retained by the indemnifying party, the representation by such
counsel of the Indemnified Person and the indemnifying party would be
inappropriate due to actual or potential differing interests between such
Indemnified Person and any other party represented by such counsel in such
proceeding. The indemnifying party shall pay for only one separate legal counsel
for the Indemnified Persons and such counsel shall be selected by the Holder, if
the Holder is entitled to indemnification hereunder, or the Company, if the
Company is entitled to indemnification hereunder, as applicable. The Indemnified
Person shall cooperate fully with the indemnifying party in connection with any
negotiation or defense of any such action or claim by the indemnifying party and
shall furnish to the indemnifying party all information reasonably available to
the Indemnified Person which relates to such action or claim. The indemnifying
party shall keep the Indemnified Person fully apprised at all times as to the
status of the defense or any settlement negotiations with respect thereto. No
indemnifying party shall be liable for any settlement of any action, claim or
proceeding effected without its written consent, provided, however, that the
indemnifying party shall not unreasonably withhold, delay or condition its
consent. No indemnifying party shall, without the consent of the Indemnified
Person, consent to entry of any judgment or enter into any settlement or other
compromise which does not include as an unconditional term thereof the giving by
the claimant or plaintiff to such Indemnified Person of a release from all
liability in respect to such Claim. Following indemnification as provided for
hereunder, the indemnifying party shall be subrogated to all rights of the
Indemnified Person with respect to all third parties, firms or corporations
relating to the matter for which indemnification has been made. The failure to
deliver written notice to the indemnifying party within a reasonable time of the
commencement of any such action shall not relieve such indemnifying party of any
liability to the Indemnified Person under this Section 6, except to the extent
that the indemnifying party is actually prejudiced in its ability to defend such
action.

 

c. The indemnification required by this Section 6 shall be made by periodic
payments of the amount thereof during the course of the investigation or
defense, as and when bills are received or Indemnified Damages are incurred.

 

d. The indemnity agreements contained herein shall be in addition to (i) any
cause of action or similar right of the Indemnified Person against the
indemnifying party or others, and (ii) any liabilities the indemnifying party
may be subject to pursuant to the law.

 

7. Contribution.

 

To the extent any indemnification by an indemnifying party is prohibited or
limited by law, the indemnifying party agrees to make the maximum contribution
with respect to any amounts for which it would otherwise be liable under Section
6 hereof to the fullest extent permitted by law; provided, however, that: (i) no
contribution shall be made under circumstances where the maker would not have
been liable for indemnification under the fault standards set forth in Section 6
hereof; (ii) no seller of Registrable Securities guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the Securities Act)
shall be entitled to contribution from any seller of Registrable Securities who
was not guilty of fraudulent misrepresentation; and (iii) contribution by any
seller of Registrable Securities shall be limited in amount to the net amount of
proceeds received by such seller from the sale of such Registrable Securities.

10

 



 

8. Reports Under The Exchange Act.

With a view to making available to the Holders the benefits of Rule 144 under
the Securities Act or any similar rule or regulation of the SEC that may at any
time permit the Investors to sell securities of the Company to the public
without registration (“Rule 144”) the Company agrees to:

 

a. make and keep public information available, as those terms are understood and
defined in Rule 144;

 

b. file with the SEC in a timely manner all reports and other documents required
of the Company under the Securities Act and the Exchange Act so long as the
Company remains subject to such requirements and the filing of such reports and
other documents as are required by the applicable provisions of Rule 144; and

 

c. furnish to the Holder so long as the Holder owns Registrable Securities,
promptly upon request, (i) a written statement by the Company that it has
complied with the reporting requirements of Rule 144, the Securities Act and the
Exchange Act, (ii) a copy of the most recent annual or quarterly report of the
Company and such other reports and documents so filed by the Company, and (iii)
such other information as may be reasonably requested to permit the Investors to
sell such securities pursuant to Rule 144 without registration.

 

9. No Assignment Of Registration Rights.

 

The registration rights and obligations under this Agreement shall not be
assignable.

 

10. Amendment Of Registration Rights.

 

Provisions of this Agreement may be amended and the observance thereof may be
waived (either generally or in a particular instance and either retroactively or
prospectively), only with the written consent of both the Company and the Holder
of the Registrable Securities. Any amendment or waiver effected in accordance
with this Section 10 shall be binding upon the Holder and the Company. No such
amendment shall be effective to the extent that it applies to less than all of
the Holders of the Registrable Securities. No consideration shall be offered or
paid to any Person to amend or consent to a waiver or modification of any
provision of any of this Agreement unless the same consideration also is offered
to all of the parties to this Agreement.

 

11. Miscellaneous.

 

a. Any notices, consents, waivers or other communications required or permitted
to be given under the terms of this Agreement must be in writing and will be
deemed to have been delivered (i) upon receipt, when delivered personally; (ii)
upon receipt, when sent by facsimile (provided a confirmation of transmission is
mechanically or electronically generated and kept on file by the sending party);
or (iii) one (1) day after deposit with a nationally recognized overnight
delivery service, in each case properly addressed to the party to receive the
same. The addresses for such communications shall be:

 

If to the Company Brazilian Interactive Media, Inc       Peter J Gennuso, Esq.  
    Thompson Hine LLP       335 Madison Avenue, 12th Floor       New York, NY
10017  



 

  If to the Holder:     Name:     Address:        









11

 



 

Each party shall provide five (5) business days prior notice to the other party
of any change in address, phone number or facsimile number.

 

b. Failure of any Party to exercise any right or remedy under this Agreement or
otherwise, or delay by a party in exercising such right or remedy, shall not
operate as a waiver thereof.

 

c. All disputes arising under this Agreement shall be governed by and
interpreted in accordance with the laws of the Commonwealth of Massachusetts,
without regard to principles of conflict of laws. The Parties shall submit all
disputes arising under this Agreement to arbitration in Boston, Massachusetts
before a single arbitrator of the American Arbitration Association (the “AAA”).
The arbitrator shall be selected by application of the rules of the AAA, or by
mutual agreement of the parties, except that such arbitrator shall be an
attorney admitted to practice law in the Commonwealth of Massachusetts. No Party
shall challenge the jurisdiction or venue provisions as provided in this
Section. Nothing in this Section shall limit the Holder's right to obtain an
injunction for a breach of this Agreement from a court of law. Any injunction
obtained shall remain in full force and effect until the arbitrator, as set
forth in section c., fully adjudicates the dispute.

 

d. This Agreement and the Transaction Documents constitute the entire set of
agreements among the parties hereto with respect to the subject matter hereof
and thereof. There are no restrictions, promises, warranties or undertakings,
other than those set forth or referred to in the Transaction Documents.

 

e. This Agreement and the Transaction Documents supersede all prior agreements
and understandings among the parties hereto with respect to the subject matter
hereof and thereof.

 

f. The headings in this Agreement are for convenience of reference only and
shall not limit or otherwise affect the meaning hereof.

 

g. This Agreement may be executed in two or more counterparts, all of which
taken together shall constitute one instrument. Execution and delivery of this
Agreement by exchange of facsimile copies bearing the facsimile signature of a
party shall constitute a valid and binding execution and delivery of this
Agreement by such party. Such facsimile copies shall constitute enforceable
original documents.

 

h. Each Party shall do and perform, or cause to be done and performed, all such
further acts and things, and shall execute and deliver all such other
agreements, certificates, instruments and documents, as the other Party may
reasonably request in order to carry out the intent and accomplish the purposes
of this Agreement and the consummation of the transactions contemplated hereby.

 

i. All consents and other determinations to be made by the Holder pursuant to
this Agreement shall be made, unless otherwise specified in this Agreement, by
the Holder holding a majority of the Registrable Securities.

 

j. The language used in this Agreement will be deemed to be the language chosen
by the Parties to express their mutual intent and no rules of strict
construction will be applied against any party.

 

k. The Company hereby represent and warrants to the Holder that: (i) it has
voluntarily entered into this Agreement of its own freewill, (ii) it is not
entering into this Agreement under economic duress, (iii) the terms of this
Agreement are reasonable and fair to the Company, and (iv) the Company has had
independent legal counsel of its own choosing review this Agreement, advise the
Company with respect to this Agreement, and represent the Company in connection
with its entering into this Agreement.

12

 



 

l. Notwithstanding anything in this Agreement to the contrary, the parties
hereto hereby acknowledge and agree to the following: (i) the Holder makes no
representations or covenants that it will not engage in trading in the
securities of the Company; (ii) the Company has not and shall not provide
material non-public information to the Holder unless prior thereto the Holder
shall have executed a written agreement regarding the confidentiality and use of
such information; and (iii) the Company understands and confirms that the Holder
will be relying on the acknowledgements set forth in clauses (i) and (ii) above
if the Holder effects any transactions in the securities of the Company.

 

12. Waiver.

 

The Holder's delay or failure at any time or times hereafter to require strict
performance by Company of any undertakings, agreements or covenants shall not
waive, affect, or diminish any right of the Holder under this Agreement to
demand strict compliance and performance herewith. Any waiver by the Holder of
any Event of Default shall not waive or affect any other Event of Default,
whether such Event of Default is prior or subsequent thereto and whether of the
same or a different type. None of the undertakings, agreements and covenants of
the Company contained in this Agreement, and no Event of Default, shall be
deemed to have been waived by the Holder, nor may this Agreement be amended,
changed or modified, unless such waiver, amendment, change or modification is
evidenced by an instrument in writing specifying such waiver, amendment, change
or modification and signed by the Holder.

 

13. Payment Of Liquidated Damages.

 

Any liquidated damages or other fees incurred herein by the Company for failure
to act in a timely manner shall be charged to the Face Amount of the Debenture
(as defined in the Debenture), unless specifically noted otherwise. The Holder
reserves the rights to take payment of such amounts in cash or in Common Stock
priced at the Conversion Price (as defined in the Debenture).

 

 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Debenture Registration
Rights Agreement to be duly executed on the day and year first above written.

 

 



 

  BRAZIL INTERACTIVE MEDIA, INC.                 By:     Name: Corey Hollister  
  Title: Chairman  

 





  HOLDER                 By:     Name:     Title:        

 



 

13

 



 

EXHIBIT A

 

FORM OF NOTICE OF EFFECTIVENESS

OF REGISTRATION STATEMENT

 

Date: __________

 

Pacific Stock Transfer

4045 South Spencer Street Suite 403

Las Vegas, NV 89119

 

Re: Brazil Interactive Media , Inc..

 

Ladies and Gentlemen:

 

We are counsel to Brazil Interactive Media, Inc., a Delaware corporation (the
“Company”), and have represented the Company in connection with that certain
Subscription Agreement (the "Subscription Agreement") entered into by and among
the Company and Dutchess the “Holder” pursuant to which the Company has agreed
to issue to the Holder shares of the Company's common stock, $0.001 par value
per share (the “Common Stock”) on the terms and conditions set forth in the
Subscription Agreement. Pursuant to the Subscription Agreement, the Company also
has entered into a Registration Rights Agreement with the Holder (the
“Registration Rights Agreement”) pursuant to which the Company agreed, among
other things, to register the Registrable Securities (as defined in the
Registration Rights Agreement), including the shares of Common Stock issued or
issuable under the Subscription Agreement under the Securities Act of 1933, as
amended (the “Securities Act”). In connection with the Company's obligations
under the Registration Rights Agreement, on ____________ ___, 2014, the Company
filed a Registration Statement on Form ________ (File No. 333-________) (the
“Registration Statement”) with the United States Securities and Exchange
Commission (the “SEC”) relating to the Registrable Securities which names the
Holder as a selling shareholder thereunder.

 

In connection with the foregoing, we advise you that the Registration Statement
has become effective under the Securities Act at [enter the time of
effectiveness] on [enter the date of effectiveness] and to the best of our
knowledge, after telephonic inquiry of a member of the SEC’s staff, no stop
order suspending its effectiveness has been issued and no proceedings for that
purpose are pending before, or threatened by, the SEC and the Registrable
Securities are available for resale under the Securities Act pursuant to the
Registration Statement.

 

 



  Very truly yours,           [Company Counsel]           By:  



 

 

 